UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)April 18, 2013 Hampton Roads Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 001-32968 54-2053718 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 641 Lynnhaven Parkway, Virginia Beach, VA 23452 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (757) 217-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01.Regulation FD Disclosure. On April 18, 2013, Hampton Roads Bankshares, Inc., the holding company for The Bank of Hampton Roads and Shore Bank, announced that Stefanie M. Levensalor has rejoined its subsidiary Gateway Bank Mortgage as Vice President and Market Manager. A copy of the press release making such announcement is attached hereto as Exhibit99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Ex. 99.1 Press Release, dated April 18, 2013, announcing appointment of Stefanie M. Levensalor as Vice President and Market Manager for Gateway Bank Mortgage. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampton Roads Bankshares, Inc. Date:April 18, 2013 By: /s/ Douglas J. Glenn Douglas J. Glenn President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Ex. 99.1 Press Release, dated April 18, 2013, announcing appointment of Stefanie M. Levensalor as Vice President and Market Manager for Gateway Bank Mortgage.
